[Cite as State v. Neubig, 2020-Ohio-7006.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :

        -vs-                                     :         CASE NOS. 2020-P-0091
                                                                     2020-P-0092
KYLE B. NEUBIG,                                  :

                 Defendant-Appellant.            :


Criminal Appeals from the Portage County Court of Common Pleas, Case Nos. 2018
CR 01058 and 2020 CR 00178.

Judgment: Appeals dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Paul M. Grant, 209 South Main Street, Eighth Floor, Suite 3, Akron, OH 44308 (For
Defendant-Appellant).



MATT LYNCH, J.

        {¶1}     Appellant, through counsel, filed notices of appeal on December 11, 2020,

from a November 2, 2020 entry of the Portage County Court of Common Pleas.

        {¶2}     A timely notice of appeal from that entry was due no later than December

2, 2020, which was not a holiday or a weekend. Thus, the appeals are untimely filed by

nine days.

        {¶3}     App.R. 4(A)(1) states in relevant part:
        {¶4}     “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

        {¶5}     App.R. 5(A) states in relevant part:

        {¶6}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶7}     “(a) Criminal proceedings; * * *

        {¶8}     “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶9}     In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this

court is without jurisdiction to consider the appeals.

        {¶10} The appeals are dismissed, sua sponte, as being untimely.


CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                                2